UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:February 28, 2013 Date of reporting period:February 28, 2013 Item 1. Reports to Stockholders. The American Trust Allegiance Fund One Court Street Lebanon, New Hampshire03766 Annual Report For The Year Ended February 28, 2013 American Trust Allegiance Fund April, 2013 Dear Fellow Shareholders, We are pleased to provide you with the American Trust Allegiance Fund Annual Report for the fiscal year ended February 28, 2013. Six months ago, we sent you our last shareholder letter.At that time, the financial markets were focusing on the looming “fiscal cliff,” the economic turmoil in Europe and the continuing concern that international economies might drag the U.S. back into a recession.We believe that the last six months have put to rest many of these concerns and clearly the U.S. stock market has reflected this renewed confidence with extraordinary performance.Over this 6-month period the Allegiance Fund grew 9.72%, the S&P 500® Index grew 8.95% and the Morningstar Large Cap Growth Peer Group grew 7.20%. We have beaten the S&P 500® Index and our peer group for four reasons. 1. The top three performing sectors in the S&P 500® Index were Financials, Consumer Discretion and Industrials. The Allegiance Fund had a weighting in all three sectors that exceeded the S&P 500® Index. Therefore, we had more funds invested in the sectors that did well. 2. The stocks that the Allegiance Fund held in these three sectors performed better than the stocks in their respective S&P 500® Index sectors. 3. Financials, Consumer Discretion and Industrials are sectors that historically do well in an improving economy. These past six months have calmed investors’ fears that troubled foreign economies would drag down the U.S. economy thus favoring economically sensitive stocks. 4. Our focus on companies with strong balance sheets gives our companies the ability to expand more rapidly should business demand continue to improve. All of our companies did not outperform the S&P 500® Index.Our worst performing sectors were Materials and Information Technology.We believe these sectors have the potential to be in the top-performing category once business confidence improves and we see improved capital spending on technology infrastructure and building/manufacturing. For the 12 months ending February 28, 2013, the Fund performed similarly to its peer group, up 8.04% while the peer group of large capitalization growth stocks was up 8.49%.During the same 12-month period, the S&P 500® Index was up 13.46%.Clearly growth stocks, particularly during the first half of this period, did not perform as well as value stocks.As shown above, in the last six months of this 12-month period, the Allegiance Fund and its peer group showed performance much closer to the S&P 500® Index, in fact, The Allegiance Fund performed better than both benchmarks.But for the first six months of this 2 American Trust Allegiance Fund period, value stocks, showed particularly strong performance since the world markets during that time (2/28/12 through 8/31/12) were dealing with economic weakness in China and Europe, which investors thought might drag all economies into another recession.It is interesting to note that this mid-year scare has now occurred for the last 3 years and threatens to occur again this year as the U.S. economy is dealing with the drastic reduction in Federal spending due to the failed budget talks in Washington, D.C.In any case, during times of uncertainty, more conservative value stocks are purchased, as they are perceived to incorporate less risk and less potential volatility.Of course, The Allegiance Fund has always focused on long-term growth and a few value stocks that, in our estimation, provide above average long-term growth potential.We believe that the economy in the U.S. will improve and the strong focus on long-term growth stocks will prove to be justified.In our opinion, one of the greatest challenges for investors today is the temptation to react to short-term financial concerns and fail to see the broader opportunities in long-term growth stocks. Looking at the bigger picture, as mentioned above, in the middle of 2010, 2011 and 2012, the general stock market in the U.S. declined significantly mainly due to financial problems in Greece and a few other southern European nations.While these issues and the resulting concerns are far from over, it is interesting to note how the U.S. stock market performance has finally disconnected from the trials of these relatively small economies.One of the main reasons the markets were so fearful was because the demise of a relatively small investment bank (Lehman Brothers) seemed to cause the near collapse of the world financial markets in 2008.However, it is important to note that the cross border liability for a potential disaster in southern Europe is not equivalent to the 2008 interdependencies.The major difference is that (as you can imagine) U.S. banks and many others have severely limited or illuminated their exposure to that part of Europe and central banks (particularly the European Central Bank) have been aggressively assisting efforts to calm the waters and bring back fiscal controls to some of the more profligate nations. Evidence of this new disconnect is seen in the reaction in the U.S. stock market to the crisis in Cypress.The very disturbing news that the country’s banks were in serious trouble and demonstrations over proposed taxation of personal savings, rocked Cypress and much of Europe but had almost no effect on the U.S. stock market. There is a familiar saying that, “We are always fighting the last war.”This is certainly true of the inordinate fear that another Lehman Brothers will inexplicably appear, bringing down the world economy.Investors should instead be focused on finding the many opportunities that are developing in world markets, especially with the record levels of cash and greatly improved bank balance sheets.We are also seeing opportunities from the recent rebound in the auto and even the housing industry. 3 American Trust Allegiance Fund You have been hearing that stock prices are near an historic high.What is not generally mentioned is that the price to earnings ratio of stocks (the most broadly used measure of the true value of stocks) appears quite reasonable.The average price to earnings ratio over the past 49 years is 16.4%.Today (4/25/13), the price to earnings ratio of the S&P 500® Index is only about 17.8%.To provide perspective, this ratio has generally ranged from 11% to 35%.So the current level seems quite reasonable and suggests that stock prices may have the potential for further appreciation before they can be considered over valued. For this reason, we believe that we are in an environment that should be supportive of stocks and are working hard to find those resulting investment opportunities. We are grateful to you for your support of the American Trust Allegiance Fund and we hope that, in return, we can help you meet your financial goals. Sincerely yours, Paul H. Collins Past performance is not a guarantee of future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. The Fund’s socially responsible policy could cause it to make or avoid investments that could result in the portfolio under-performing similar funds that do not have similar policies.The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than larger-capitalization companies.The Fund invests in foreign securities, which are subject to the risks of currency fluctuation, political and economic stability and differences in accounting standards.These risks are greater in emerging markets.The Fund may make short sales of securities, which involve the risk that losses may exceed the original amount invested. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for complete holdings. The S&P 500® Index is an unmanaged index commonly used to measure performance of U.S. stocks.Each Morningstar average represents a universe of funds with similar investment objectives.An investment cannot be made directly in an index. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. 4 American Trust Allegiance Fund Comparison of the change in value of a hypothetical $10,000 investment in the American Trust Allegiance Fund vs the S&P 500® Index for the 10-year period ending February 28, 2013 Average Annual Total Return: 1 Year 5 Years* 10 Years* American Trust Allegiance Fund 8.04% 4.56% 8.05% S&P 500® Index 13.46% 4.94% 8.24% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-385-7003. The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Returns reflect the reinvestment of dividends and capital gains.Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Indices do not incur expenses and are not available for investment. The Fund may invest in small- and medium-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. The S&P 500® Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. * Average annual total return represents the average change in account value over the periods indicated. 5 American Trust Allegiance Fund EXPENSE EXAMPLE at February 28, 2013 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/12 – 2/28/13). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.45% per the operating expenses limitation agreement. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 American Trust Allegiance Fund EXPENSE EXAMPLE at February 28, 2013 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/12 2/28/13 9/1/12 – 2/28/13* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.45%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. SECTOR ALLOCATION OF PORTFOLIO ASSETS at February 28, 2013 (Unaudited) Percentages represent market value as a percentage of total investments. 7 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2013 Shares COMMON STOCKS:96.05% Value Apparel Manufacturing:1.81% VF Corp. $ Broadcasting (except Internet):2.96% Comcast Corp. - Class A Chemical Manufacturing:7.18% Colgate-Palmolive Co. LyondellBasell Industries NV - Class A# Praxair, Inc. Tupperware Brands Corp. Computer and Electronic Product Manufacturing:16.17% Apple, Inc. EMC Corp.* International Business Machines Corp. NVIDIA Corp. Qualcomm, Inc. Texas Instruments, Inc. Conglomerates:3.84% Loews Corp. Credit Intermediation and Related Activities:1.15% State Street Corp. Data Processing, Hosting, and Related Services:1.96% Oracle Corp. Electrical Equipment Manufacturing:2.09% TE Connectivity Ltd.# Food Manufacturing:8.32% General Mills, Inc. Gruma, S.A.B. de C.V. - ADR* Mondelez International, Inc. - Class A Insurance Carriers and Related Activities:5.26% Berkshire Hathaway, Inc. - Class B* The accompanying notes are an integral part of these financial statements. 8 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2013, Continued Shares Value Leather and Allied Product Manufacturing:2.00% Nike, Inc. - Class B $ Machinery Manufacturing:2.10% Cummins, Inc. Merchant Wholesalers, Durable Goods:2.13% Owens Corning, Inc.* Swatch Group AG - ADR Mining (except Oil and Gas):6.88% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Oil and Gas Extraction:5.23% Pacific Rubiales Energy Corp.# Other Information Services:2.12% Google, Inc. - Class A* Petroleum and Coal Products Manufacturing:2.77% Exxon Mobil Corp. Professional, Scientific & Technical Services:0.99% The Babcock & Wilcox Co. Publishing Industries:2.06% Adobe Systems, Inc.* Autodesk, Inc.* Real Estate:3.61% CBRE Group, Inc.* Securities, Commodity Contracts, and Other Finance:1.95% Franklin Resources, Inc. Support Activities for Mining:4.00% Schlumberger Ltd.# Telecommunications:1.90% American Tower Corp. The accompanying notes are an integral part of these financial statements. 9 American Trust Allegiance Fund SCHEDULE OF INVESTMENTS at February 28, 2013, Continued Shares Value Transportation Equipment Manufacturing:7.57% Embraer S. A. - ADR $ Ford Motor Co. TOTAL COMMON STOCKS (Cost $15,793,884) PREFERRED STOCKS:2.20% Nonstore Retailers:2.20% Ultrapar Participacoes S.A. - ADR TOTAL PREFERRED STOCKS (Cost $321,130) SHORT-TERM INVESTMENTS:1.80% Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%† Reserve Primary Fund - Class 5+‡ — TOTAL SHORT-TERM INVESTMENTS (Cost $356,827) Total Investments in Securities (Cost $16,471,841):100.05% Liabilities in Excess of Other Assets:(0.05)% ) Net Assets:100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. + Valued at a fair value in accordance with procedures established by the Fund’s Board of Trustees. ‡ Illiquid security. As of February 28, 2013, the security had a value of $0 (0.0% of net assets). The security was acquired between September 16, 2008 and October 22, 2008, and has a cost basis of $3,164. † Rate shown is the 7-day annualized yield as of February 28, 2013. ADR - American Depository Receipt The accompanying notes are an integral part of these financial statements. 10 American Trust Allegiance Fund STATEMENT OF ASSETS AND LIABILITIES at February 28, 2013 ASSETS Investments in securities, at value (cost $16,471,841) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to advisor Administration fees Audit fees Transfer agent fees and expenses Fund accounting fees Legal fees Custody fees Shareholder reporting Chief Compliance Officer fee Accrued other expenses Total liabilities NET ASSETS $ Net asset value, offering and redemption price per share [$19,679,115 / 846,183 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 11 American Trust Allegiance Fund STATEMENT OF OPERATIONS For the Year Ended February 28, 2013 INVESTMENT INCOME Income Dividends (net of foreign tax withheld of $6,962) $ Interest 95 Total income Expenses Advisory fees (Note 4) Transfer agent fees and expenses (Note 4) Administration fees (Note 4) Fund accounting fees (Note 4) Audit fees Registration fees Legal fees Reports to shareholders Chief Compliance Officer fee (Note 4) Trustee fees Custody fees (Note 4) Miscellaneous expense Insurance expense Total expenses Less: advisory fee waiver (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 12 American Trust Allegiance Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended February 28, 2013 February 29, 2012 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ (a) A summary of share transactions is as follows: Year Ended Year Ended February 28, 2013 February 29, 2012 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase/ (decrease) $ ) $ ) The accompanying notes are an integral part of these financial statements. 13 American Trust Allegiance Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the year Year Ended 2/28/13 2/29/12 2/28/11 2/28/10 2/28/09 Net asset value, beginning of year $ Income from investment operations: Net investment income Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions: From net investment income ) Total distributions ) Net asset value, end of year $ Total return % -40.90 % Ratios/supplemental data: Net assets, end of year (thousands) $ Ratio of expenses to average net assets: Before fee waiver % After fee waiver % Ratio of net investment income/(loss) to average net assets: Before fee waiver )% )% )% )% )% After fee waiver % Portfolio turnover rate % The accompanying notes are an integral part of these financial statements. 14 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2013 NOTE 1 – ORGANIZATION The American Trust Allegiance Fund (the “Fund”) is a diversified series of Advisors Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 (the “1940 Act”) as an open-end management investment company.The investment objective of the Fund is to seek capital appreciation.The Fund began operations on March 11, 1997. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund. These policies are in conformity with accounting principles generally accepted in the United States of America. A. Security Valuation:All investments in securities are recorded at their estimated fair value, as described in note 3. B. Federal Income Taxes:It is the Fund’s policy to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no Federal income or excise tax provision is required. The Fund recognizes the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Fund’s tax positions, and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2010 – 2012, or expected to be taken in the Fund’s 2013 tax returns. The Fund identifies its major tax jurisdictions as U.S. Federal and the state of Wisconsin; however the Fund is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. C. Security Transactions, Income and Distributions:Security transactions are accounted for on the trade date. Realized gains and losses on securiti es sold are calculated on the basis of first in, first out.Interest income is recorded on an accrual basis.Dividend income and distributions to shareholders are recorded on the ex-dividend date.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 15 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2013, Continued The Fund distributes substantially all net investment income, if any, and net realized gains, if any, annually. The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America. To the extent these book/tax differences are permanent, such amounts are reclassified within the capital accounts based on their Federal tax treatment. D. Reclassification of Capital Accounts:Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. E. Use of Estimates:The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period. Actual results could differ from those estimates. F. REITs:The Fund has made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon available funds from operations.It is quite common for these dividends to exceed the REITs’ taxable earnings and profits resulting in the excess portion being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. G. Events Subsequent to the Fiscal Year End:In preparing the financial statements as of February 28, 2013, management considered the impact of subsequent events for potential recognition or disclosure in the financial statements. NOTE 3 – SECURITIES VALUATION The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of 16 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2013, Continued fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Following is a description of the valuation techniques applied to the Fund’s major categories of assets and liabilities measured at fair value on a recurring basis. Equity Securities:The Fund’s investments are carried at fair value. Equity securities, including common stocks and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sale price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price. Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-Term Securities:Short-term securities having a maturity of 60 days or less are valued at amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. 17 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2013, Continued Securities for which market quotations are not readily available or if the closing price doesn’t represent fair value, are valued following procedures approved by the Board of Trustees (“Board”).These procedures consider many factors, including the type of security, size of holding, trading volume and news events.Depending on the relative significance of the valuation inputs, these securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Board has delegated day-to-day valuation issues to a Valuation Committee which is comprised of one or more trustees and representatives from U.S. Bancorp Fund Services, LLC, the Fund’s administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available.All actions taken by the Valuation Committee are reviewed and ratified by the Board. Illiquid Securities:A security may be considered illiquid if it lacks a readily available market.Securities are generally considered liquid if they can be sold or disposed of in the ordinary course of business within seven days at approximately the price at which the security is valued.Illiquid securities may be valued under methods approved by the Fund’s Board of Trustees as reflecting fair value.At February 28, 2013, the Fund had investments in illiquid securities with a total value of $0 or 0.0% of net assets. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of February 28, 2013: 18 American Trust Allegiance Fund NOTES TO FINANCIAL STATEMENTS at February 28, 2013, Continued Level 1 Level 2 Level 3 Total Common Stocks Finance and Insurance $ $
